Exhibit 10.2.1

 

EXECUTIVE CHANGE IN CONTROL AGREEMENT

 

This Executive Change in Control Agreement (this “Agreement”) is dated as of
August 16, 2004 by and between GTC Biotherapeutics, Inc. (the “Company”), a
Massachusetts corporation with its principal executive offices at 175 Crossing
Boulevard, 4th Floor, Suite 410, Framingham, MA 01702-9322; and Daniel S.
Woloshen (“Executive”).

 

Executive is employed by the Company and the Company and Executive desire to
arrange for certain provisions applicable in the event of termination of
Executive’s employment after a Change in Control of the Company, as provided
herein.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE 1

TERMINATION FOLLOWING CHANGE IN CONTROL

 

1.1 Termination of Employment Following Change in Control. If a Change in
Control of the Company shall have occurred, Executive shall be entitled to the
benefits provided in Section 1.2 hereof upon the subsequent termination of
Executive’s employment within twelve (12) months after the effective date of
such Change in Control, unless such termination is (a) because of Executive’s
death or Retirement, (b) by the Company for Cause or (c) by Executive other than
for Good Reason. For purposes of this Agreement:

 

(a) “Cause” shall mean (i) Executive’s breach of any material duty or obligation
hereunder after written notice of such breach has been given to the Executive by
the Board of Directors or Chief Executive Officer of the Company and such breach
shall have continued for thirty (30) days after receipt of such notice, or
intentional or grossly negligent conduct that is materially injurious to GTC, as
determined in good faith by GTC’s Board of Directors, or (ii) willful failure to
follow the reasonable directions of GTC’s Board of Directors or Chief Executive
Officer after written notice of such failure has been given to the Executive and
such failure shall have continued for thirty (30) days after receipt of such
notice.

 

(b) “Change in Control of the Company” shall mean:

 

(i) the acquisition (A) by any “person” (as such term is defined in Section
3(a)(9) of the Securities Exchange Act of 1934) from any party of an amount of
the Company’s Common Stock so that it holds or controls 50% or more of the
Company’s Common Stock;

 

(ii) a merger or similar combination after which 50% or more of the voting stock
of the surviving corporation is held by persons who were not stockholders of the
Company immediately prior to such merger or combination;

 

(iii) the election by the stockholders of the Company of 50% or more of the
directors of the Company other than pursuant to nomination by the Company’s
independent directors; or

 

1



--------------------------------------------------------------------------------

(iv) the sale by the Company of all or substantially all of its assets or
business.

 

(c) “Good Reason” shall mean any of the following:

 

(i) any change in the duties assigned to Executive, without Executive’s express
written consent, that represents a material diminution of Executive’s duties and
responsibilities with the Company in effect immediately prior to the Change in
Control; provided, however, that a mere change in Executive’s title or reporting
relationships shall not constitute “Good Reason”;

 

(ii) a reduction by the Company in Executive’s Base Salary as in effect on the
date hereof or as the same may be increased from time to time, except as
otherwise agreed by Executive;

 

(iii) the Company requiring Executive to be based anywhere other than within
sixty (60) miles of Executive’s office location immediately prior to the Change
in Control, except for required travel on the Company’s business to an extent
substantially consistent with Executive’s business travel obligations in the
twelve (12) months immediately prior to the Change in Control, without
Executive’s express written consent; or

 

(iv) the failure by the Company to obtain the assumption of the agreement to
perform this Agreement by any successor as contemplated in Section 3.4 hereof.

 

(d) “Retirement” shall mean termination of Executive’s employment in accordance
with the Company’s retirement policy, including early retirement, generally
applicable to its salaried employees.

 

1.2 Payments Upon Termination Without Cause, For Good Reason, Following Change
in Control. If, within twelve (12) months after a Change in Control of the
Company, Executive’s employment is terminated (a) by the Company or its
successor in interest other than for Cause or Retirement or (b) by Executive for
a Good Reason which has not been cured within ten (10) days after Executive has
given notice thereof to the Company, then Executive shall be entitled to the
benefits provided below:

 

(a) Back Salary Payment. The Company shall pay Executive any unpaid Base Salary
accrued through the date of termination at the rate in effect at the time notice
of termination is given, plus credit for any vacation earned but not taken and
the amount, if any, and any bonus awarded for the past fiscal year which has not
yet been paid to Executive;

 

(b) Severance Payment. The Company shall pay Executive an aggregate severance
amount (the “Severance Amount”) equal to (i) twelve (12) months of Base Salary
in effect on the date of termination and (ii) an amount equal to Executive’s
incentive bonus most recently paid to him, pro rated on the basis of the number
of days that have elapsed between the beginning of the bonus period in which
such termination occurs and the date of termination, which Severance Amount
shall be payable in substantially equal monthly installments over the twelve
(12)-month period following the date of termination;

 

2



--------------------------------------------------------------------------------

(c) Continuation of Benefits. The Company shall maintain in full force and
effect, for Executive’s continued benefit until the earlier of (a) the end of
the 12th calendar month following the date of termination of employment or (b)
Executive’s commencement of full time employment with a new employer, all life
insurance, medical, health and accident insurance, and disability plans,
programs or arrangements in which Executive was entitled to participate
immediately prior to the date of termination, provided that Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs. In the event that Executive’s participation in any such
plan or program is barred, the Company shall arrange to provide Executive with
benefits substantially similar to those which Executive was entitled to receive
under such plans and programs at its expense; and

 

(d) Accelerated Vesting of Stock Options. Any stock options to purchase Common
Stock of the Company then held by Executive on the date of termination which are
then subject to vesting shall, notwithstanding any contrary provision in this
Agreement or the Plan pursuant to which such options had been granted, become
fully vested and exercisable on the date of termination.

 

1.3 Limitation on Benefit Payments. In the event that any payment or benefit
received or to be received by Executive in connection with a Change in Control
or the termination of Executive’s employment (whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control or any person affiliated with
the Company or such person) (collectively “Parachute Payments”) would not be
deductible (in whole or part) as a result of section 280G of the Internal
Revenue Code of 1986, as amended (the “Code) by the Company, an affiliate or
other person making such payment or providing such benefit, the Parachute
Payments shall be reduced until no portion of the Parachute Payments is not
deductible. For purposes of this limitation,

 

(a) no portion of the Parachute Payments the receipt or enjoyment of which
Executive shall have effectively waived in writing prior to the date of payment
of the Parachute Payments shall be taken into account,

 

(b) no portion of the Parachute Payments shall be taken into account which in
the opinion of tax counsel selected by the Company’s independent auditors
serving as such immediately prior to the Change in Control does not constitute a
“parachute payment” within the meaning of section 280G(b)(2) of the Code,

 

(c) the Parachute Payments shall be reduced only to the extent necessary so that
the Parachute Payments (other than those referred to in clauses (a) or (b)) in
their entirety constitute reasonable compensation for services actually rendered
within the meaning of section 280G(b)(4) of the Code or are otherwise not
subject to disallowance as deductions, in the opinion of the tax counsel
referred to in clause (b),

 

(d) the value of any non-cash benefit or any deferred payment or benefit
included in the Parachute Payments shall be determined by the Company’s
independent auditors based on Sections 280G and 4999 of the Code and on proposed
or final regulations for applying those Code Sections, or on substantial
authority within the meaning of Section 6662 of the Code, and

 

(e) if any portion of the Parachute Payments are determined not to be deductible
by reason of section 280G of the Code, then to the extent reasonably practicable
and permitted by applicable law, the Company shall consult with Executive prior
to reducing any particular Parachute Payments to afford Executive the
opportunity to waive other Parachute Payments.

 

3



--------------------------------------------------------------------------------

Except to the extent prohibited by applicable law, the Company shall honor
Executive’s preferences with respect to the order of waiver of Parachute
Payments to the extent that written notice of such preferences is received by
the Company prior to the Change in Control.

 

ARTICLE 2

CONFIDENTIAL INFORMATION AND NON-COMPETITION

 

2.1 Confidential Information. As a condition to the Company’s obligations
hereunder, Executive shall continue to be bound by the confidentiality and
non-competition agreement pertaining to the intellectual property and
confidential information of the Company and the non-competition provision set
forth in the Management Agreement (the “Severance Agreement”) between the
Company and Executive. The obligations of Executive under this Article 2 and the
agreements referenced in this paragraph shall survive termination of this
Agreement for any reason.

 

ARTICLE 3

TERM AND TERMINATION

 

3.1 Term of Agreement. If a Change in Control should occur while Executive is
still an employee of the Company, then this Agreement shall continue in effect
for a term from the date of such Change in Control for so long as Executive
remains an employee of the Company, but in no event for more than twelve (12)
months following such Change in Control. If Executive’s employment is terminated
by the Company without Cause prior to a Change in Control, this Agreement shall
expire upon the date that Executive’s employment is terminated.

 

3.2 Termination. This Agreement may be terminated by the Company at any time
prior to a Change in Control upon twelve month’s written notice to Executive.

 

3.3 Effect of Expiration or Termination. The termination or expiration of the
term of this Agreement shall not adversely affect Executive’s rights under this
Agreement that have accrued prior to any such termination or expiration.

 

ARTICLE 4

MISCELLANEOUS

 

4.1 No Conflicting Commitments. During the period of Executive’s full time
employment with the Company, Executive will not undertake any commitments which
might materially impair Executive’s performance of his duties as a full time
Executive of the Company.

 

4.2 Taxes. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

4



--------------------------------------------------------------------------------

4.3 Effect on Employment Status. This Agreement does not entitle Executive to
remain in the employ of the Company for any minimum or prescribed period or
term, and it does not modify the at-will status of Executive’s employment.

 

4.4 Release. The payment of the compensation and the provision of the benefits
to Executive set forth in Article 2 are contingent upon Executive’s execution
and delivery of a release of claims against the Company in a form reasonably
acceptable to the Company and Executive.

 

4.5 Exclusion of Other Benefits. In the event that compensation and benefits are
due to Executive hereunder after a termination of Executive’s Employment upon a
Change in Control, such compensation and benefits shall be in lieu of any other
compensation or benefit for which Executive would be eligible under any
severance pay plan or policy of the Company, unless the Company has expressly
provided that it shall be so payable in addition to the compensation and
benefits due under this Agreement.

 

4.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

 

4.7 Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective lawful successors and assigns and
upon Executive’s heirs and personal representatives.

 

4.8 Assignment. This Agreement may not be assigned, in whole or in part, by any
party without the prior written consent of the other party, except that the
Company may, without the consent of Executive, assign its rights and obligations
under this Agreement to any corporation, firm or other business entity with or
into which the Company may merge or consolidate, or to which the Company may
sell or transfer all or substantially all of its assets, or of which 50% or more
of the equity investment and of the voting control is owned, directly or
indirectly, by, or is under common ownership with, the Company. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to or in conjunction with the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company or its successor in
the same amount and on the same terms as he would be entitled to hereunder if he
terminated his employment for Good Reason following a Change in Control, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. After any
such assignment by the Company, the Company shall be discharged from all further
liability hereunder and such assignee shall have all the rights and obligations
of the Company under this Agreement.

 

4.9 Entire Agreement. This Agreement is the entire agreement of the parties with
respect to the subject matter hereof and supersedes any prior agreement or
understanding relating thereto. In the event of any conflict between this
Agreement and the Severance Agreement, this Agreement shall control.

 

5



--------------------------------------------------------------------------------

4.10 Notices. All notices, requests, demands and other communications to be
given pursuant to this Agreement shall be in writing and shall be deemed to have
been duly given if delivered by hand or mailed by registered or certified mail,
return receipt requested, postage prepaid, as follows:

 

If to the Company, to:

 

GTC Biotherapeutics, Inc.

175 Crossing Boulevard

4th Floor, Suite 410

Framingham, MA 01702-9322

Attention: Chief Executive Officer

 

with a copy to:

 

Nathaniel S. Gardiner, Esq.

Palmer & Dodge LLP

111 Huntington Avenue

Boston, Massachusetts 02199-7613

 

If to Executive, at his then current address on the payroll records of the
Company; or such other address as either party hereto shall have designated by
notice in writing to the other party.

 

4.11 Amendments. This Agreement may be amended, supplemented or otherwise
modified at any time, but only by an instrument in writing signed by the parties
hereto.

 

4.12 Governing Law. This Agreement and the legal relations among the parties
hereto shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to its conflict of law provisions.

 

4.13 Severability. In case any provision hereof shall, for any reason, be held
to be invalid or unenforceable in any respect, such invalidity or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid or unenforceable provision had not been
included herein. If any provision hereof shall, for any reason, be held by a
court to be excessively broad as to duration, geographical scope, activity or
subject matter, it shall be construed by limiting and reducing it to make it
enforceable to the extent compatible with applicable law as then in effect.

 

4.14 Survival. Articles 1 and 2 shall survive the termination of this Agreement
for the periods of time indicated therein or indefinitely if no period of time
is indicated.

 

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.

 

EXECUTIVE:

/s/ Daniel S. Woloshen

--------------------------------------------------------------------------------

Daniel S. Woloshen Sr. Vice President and General Counsel COMPANY: GTC
BIOTHERAPEUTICS, INC. By:   

/s/ Geoffrey F. Cox

--------------------------------------------------------------------------------

     Geoffrey F. Cox      President and Chief Executive Officer

 

7